Mr. Justice McWilliams
delivered the opinion of the Court.
Arakadie pled guilty to the charge of conspiracy to commit robbery as defined in C.R.S. ’53, 40-7-36 and was thereafter sentenced to a term of from six to ten years *322in the State Penitentiary. By writ of error Arakadie now seeks review of this judgment and sentence.
Rule 37(d) Colo. R. Crim. P. states that “[n]o writ of error on behalf of the defendant shall lie to a judgment based upon a plea of guilty . . . .” and hence this writ of error must be, and hereby is, dismissed.
Mr. Justice Moore not participating.